Exhibit 10.9

SPHERION CORPORATION
DEFERRED RESTRICTED STOCK UNIT AGREEMENT

This Deferred Restricted Stock Unit Agreement (the “Agreement”) is entered into
as of the            day of         , 200   , by and between SPHERION
CORPORATION (the “Company”) and
                                                                             
(“Recipient”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Spherion Corporation 2006 Stock Incentive
Plan (the “Plan”) which is administered by a Committee appointed by the
Company’s Board of Directors; and

WHEREAS, the Board has granted to Recipient an award of deferred restricted
stock units under the terms of the Plan to encourage Recipient’s continued
loyalty and diligence (the “Award”); and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Recipient, the parties hereto have set forth the terms of such
award in writing in the Agreement;

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.             Stock Award.

(a)           General.                Subject to the restrictions and other
conditions set forth herein, the Company hereby grants to Recipient an award of
                         shares of the Common Stock $.01 par value, of the
Company.  Such shares are hereinafter referred to as the “Deferred Restricted
Stock Units.”

(b)           Background.  The Deferred Restricted Stock Units were awarded to
Recipient on                           , 200   (the “Grant Date”).

2.             Vesting Restrictions.

The Deferred Restricted Stock Units shall vest in accordance with the schedule
set forth below, provided that (a) the Recipient remains employed by the Company
or its subsidiaries on such dates, and (b) the Company successfully and timely
achieves the objectives set forth on Exhibit “A” attached hereto, as determined
in the sole discretion of the Company’s Compensation Committee of its Board of
Directors (the “Committee”).:

Date

 

Percent of Shares Vested

 

 

 

 

 

[grant date plus 1 year]

 

33 1/3%

 

[grant date plus 2 years]

 

33 1/3%

 

[grant date plus 3 years]

 

33 1/3%

 

 

3.             Forfeiture Upon Termination of Employment or Failure to Meet
Objectives.

If Recipient is no longer employed by the Company or any of its subsidiaries for
any reason, any Deferred Restricted Stock Units that are not then vested under
Section 2 shall be immediately forfeited, and Recipient shall have no rights in
such Deferred Restricted Stock Units.  Any Deferred Restricted Stock Units that
do not vest and are no longer subject to vesting due to the objectives set forth
on Exhibit “A” not being 100% met, shall expire and be

1


--------------------------------------------------------------------------------


Exhibit 10.9

immediately forfeited on [grant date plus 1 year], and Recipient shall have no
rights in such Deferred Restricted Stock Units.

4.             Delivery of Deferred Restricted Stock Units.

(a)           General.  Except as provided in subsection (b) below, the Company
shall instruct its transfer agent to issue a stock certificate representing such
vested Deferred Restricted Stock Units in the name of Recipient (or issue shares
in book form) within a reasonable time after any of the Deferred Restricted
Stock Units become vested.

(b)           Deferred Delivery.  Recipient may elect to defer the receipt of
the Deferred Restricted Stock Units beyond the vesting date.  Such election must
be completed no later than the date of this Award by completing an election form
which has been approved by the Committee.  In addition, such election must be
made in accordance with procedures established by the Committee.  The Recipient
acknowledges that neither the Company nor the Committee makes any assurances as
to the tax consequences of such election nor that such election will not result
in adverse tax consequences under Section 409A of the Internal Revenue Code.

5.             Agreement of Recipient.

Recipient acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Deferred Restricted Stock Units
granted to Recipient pursuant to the Award.  Specifically, Recipient
acknowledges that, to the extent Recipient is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Deferred Restricted
Stock Units granted to Recipient as a result of the Award are subject to certain
trading restrictions under applicable securities laws (including particularly
the Securities and Exchange Commission’s Rule 144). Recipient hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.

6.             Withholding.

Recipient shall pay an amount equal to the amount of all applicable federal,
state and local or foreign taxes which the Company is required to withhold at
any time.  Such payment may be made in cash, by withholding from Recipient’s
normal pay, or by delivery of shares of the Company’s common stock (including
shares issuable under this Agreement).

7.             Plan Provisions.

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, which is
hereby incorporated by reference.  Any terms used herein with an initial capital
letter shall have the same meaning as provided in the Plan, unless otherwise
specified herein.  In the event of any conflict between the provisions of the
Agreement and the Plan, the Plan shall control.

8.             Miscellaneous.

(a)           Limitation of Rights.  The granting of the Award and the execution
of the Agreement shall not give Recipient any rights to similar grants in future
years or any right to be retained in the employ or service of the Company or any
of its subsidiaries or to interfere in any way with the right of the Company or
any such Subsidiary to terminate Recipient’s employment or services at any time
as permitted by law or the right of Recipient to terminate Recipient’s
employment at any time.

(b)           Shareholder Rights.  Recipient shall have none of the rights of a
shareholder with respect to the Deferred Restricted Stock Units until such
shares have been delivered and issued to Recipient pursuant to Section 4.

2


--------------------------------------------------------------------------------


Exhibit 10.9

(c)           Severability.  If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.

(d)           Controlling Law.  The Agreement is being made in Florida and shall
be construed and enforced in accordance with the laws of that state.

(e)           Construction.  The Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(f)            Headings.  Section and other headings contained in the Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of the Agreement or any
provision hereof.

IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of day and
year first set forth above.

 

SPHERION CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

3


--------------------------------------------------------------------------------


Exhibit 10.9

Exhibit A

The Committee reserves the right, in its sole discretion, to determine if the
objectives below have been met.  In addition the Committee may make adjustments
that it deems reasonable, in its sole discretion, to adjust or amend the
objectives below to account for items including, but not limited to, mergers,
acquisitions or other material changes or events.

The Company’s objectives for vesting the Deferred Restricted Stock Units
pursuant to the terms of the Agreement is the achievement of the following goal
at or above the minimum Threshold as described below:

Company Earnings Per Share (EPS): Vesting of the Deferred Restricted Stock Units
is based on the Company attaining EPS from continuing operations for fiscal year
2007.  In order for a Recipient to have Deferred Restricted Stock Units vest,
the Company must attain a minimum Threshold EPS as set forth below.  No Deferred
Restricted Stock Units will vest if 2007 EPS from continuing operations is less
than the Threshold.  If the EPS Threshold is exceeded, the component payout will
increase and be precisely interpolated between Goal Levels as reflected in the
chart below:

Goal Level

 

EPS from continuing
operations

 

% of Deferred Restricted Stock Units
subject to vesting in accordance with
schedule set forth in grant agreement

 

Target

 

*

 

100

%

Threshold

 

*

 

50

%

Below Threshold

 

*

 

0

%

 

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Commission.

4


--------------------------------------------------------------------------------